COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Radha Patel v. Sylvia Trevino, Constable Pct. 6

Appellate case number:     01-20-00445-CV

Trial court case number: 2018-61935

Trial court:               11th District Court of Harris County

        On July 6, 2021, appellant Radha Patel filed an opposed “Motion for Leave to File Her
Motion to Extend Time to File Her Reply Brief Until and Through July 26, 2021” (the “Motion”).
In the Motion, appellant seeks both (1) leave to request an extension of time to file her reply brief
and (2) an extension of time to file her reply brief.
       The Motion is granted. Appellant’s reply brief is due on or before July 26, 2021.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: July 20, 2021